


110 HR 801 IH: Great Lakes Invasive Species Control

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 801
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Kirk (for
			 himself, Mr. Emanuel,
			 Ms. Watson,
			 Ms. McCollum of Minnesota,
			 Ms. Jackson-Lee of Texas,
			 Ms. Shea-Porter,
			 Ms. Woolsey,
			 Ms. Schakowsky,
			 Mr. Higgins,
			 Mr. Ellison,
			 Mr. Ehlers,
			 Mr. Kucinich,
			 Mr. Lipinski,
			 Mr. Kline of Minnesota,
			 Mr. Reynolds,
			 Mr. McHugh,
			 Mrs. Miller of Michigan,
			 Ms. Bean, Mrs. Biggert, Mr.
			 McCotter, and Mr. Walsh of New
			 York) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Nonindigenous Aquatic Nuisance Prevention
		  and Control Act of 1990 to require application to all vessels equipped with
		  ballast water tanks, including vessels that are not carrying ballast water, the
		  requirement to carry out exchange of ballast water or alternative ballast water
		  management methods prior to entry into any port within the Great Lakes, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Invasive Species Control
			 Act.
		2. Application to all
			 vessels of requirement to carry out exchange of ballast water or alternative
			 ballast water management methods
			(a)RequirementSection 1101(b)(2)(B) of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711(b)(2)(B))
			 is amended in the matter preceding clause (i), by striking a
			 vessel and inserting a vessel, including a vessel that is not
			 carrying ballast water,.
			(b)Deadline for
			 regulationsThe Secretary of
			 the department in which the Coast Guard is operating shall issue and begin
			 implementing regulations in accordance with the amendment made by subsection
			 (a) by not later than 180 days after the date of the enactment of this
			 Act.
			3.Study of
			 effectiveness of alternate ballast water management methods
			(a)In
			 generalThe Secretary of the
			 department in which the Coast Guard is operating shall conduct, in consultation
			 with the Under Secretary of Commerce for Oceans and Atmosphere, a
			 scientifically-based study or studies of the effectiveness, feasibility of
			 application, and environmental soundness of ballast water tank treatment
			 methods, other than ballast water exchange, in reducing the threat of invasive
			 species to the Great Lakes.
			(b)ReportNot
			 later than 1 year after the date funds are available to carry out this section,
			 and annually thereafter for the subsequent 2 years, the Secretary shall report
			 to the Congress the findings, conclusions, and recommendations of the study
			 under this section.
			
